MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      FILED
court except for the purpose of establishing                              Jun 10 2020, 10:58 am
the defense of res judicata, collateral                                        CLERK
estoppel, or the law of the case.                                          Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Jeffery Haupt                                            Tina L. Mann
Law Office of Jeffery Haupt                              Deputy Attorney General
South Bend, Indiana                                      Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

C.H.,                                                    June 10, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-2916
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason A.
Appellee-Petitioner.                                     Cichowicz, Judge
                                                         The Honorable Graham C.
                                                         Polando, Magistrate
                                                         Trial Court Cause Nos.
                                                         71J01-1901-JD-34
                                                         71J01-1903-JD-93
                                                         71J01-1903-JD-95
                                                         71J01-1903-JD-96
                                                         71J01-1908-JD-288



Bradford, Chief Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020                       Page 1 of 6
                                          Case Summary
[1]   In 2019, C.H. was adjudicated delinquent for what would be two counts of

      Level 6 felony fraud, two counts of Class A misdemeanor theft, and Class A

      misdemeanor resisting law enforcement if committed by an adult in five

      different causes. The juvenile court ultimately ordered that C.H. be placed in

      the Indiana Department of Correction (“DOC”). C.H. contends that the

      juvenile court abused its discretion in this regard. We affirm.



                            Facts and Procedural History
[2]   On January 16, 2019, while on the campus of the University of Notre Dame,

      C.H. stole credit/debit cards, a university identification card, and Apple

      AirPods belonging to associate professor Michael Niemier. C.H. also stole

      credit cards belonging to James Fraleigh. Once in possession of the credit cards,

      C.H. purchased items totaling $963.98 using Niemier’s credit cards and

      $1479.68 using Fraleigh’s credit cards. On January 21, 2019, C.H. attempted to

      purchase a watch from a bookstore using a credit card. Because C.H. matched

      the description of the person who had fraudulently purchased items on January

      16, 2019, the manager asked to see C.H.’s identification, which caused C.H. to

      leave the store. After police were notified, officers apprehended C.H. and

      discovered credit cards and identification inside C.H.’s pocket belonging to

      Niemier, Fraleigh, Luis Ruuska, and Kevin Casault. That same day, Ruuska

      and Casault had had their property stolen from their offices. As a result of

      C.H.’s actions, in January of 2019 and March of 2019, the State filed a total of

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020   Page 2 of 6
      six delinquency petitions. In January of 2019, C.H. admitted to what would be

      Class A misdemeanor theft if committed by an adult in Cause Number 71J01-

      1901-JD-34 (“Cause No. JD-34”). On March 27, 2019, pursuant to an

      agreement, C.H. agreed to admit to what would be Level 6 felony fraud in

      Cause Number 71J01-1903-JD-93 (“Cause No. JD-93”), Class A misdemeanor

      theft in Cause Number 71J01-1903-JD-95 (“Cause No. JD-95”), and Level 6

      felony fraud in Cause Number 71J01-1903-JD-96 (“Cause No. JD-96”) if

      committed by an adult, and the State agreed to dismiss the remaining

      delinquency petitions and charges. On April 16, 2019, the juvenile court

      ordered, inter alia, that C.H. be placed on strict and indefinite probation;

      subjected to random home visits; obey all city, state, and federal laws;

      participate and successfully complete a day reporting program; participate in

      the home-detention program not to exceed ninety days; attend school; and

      obtain and maintain a part-time job.


[3]   On August 9, 2019, South Bend Police Officer Andrew Hines was surveilling a

      residence that he had reason to believe was frequented by two juveniles wanted

      on felony-arrest warrants. While surveilling the residence, Officer Hines also

      discovered two stolen vehicles parked at the residence. After confirming that the

      vehicles were stolen, Officer Hines observed five juveniles attempting to enter

      one of the vehicles. Officer Hines activated his emergency lights in an attempt

      to detain the juveniles, but they fled back inside the residence. Officer Hines

      observed C.H. standing on the rooftop porch of the residence and ordered him

      to stay where he was, but C.H. fled back inside the residence. At some point, a


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020   Page 3 of 6
      SWAT team arrived and formed a perimeter around the residence. After two

      hours, the SWAT team gassed the residence, and C.H. exited.


[4]   On August 19, 2019, the State filed a delinquency petition in Cause Number

      71D01-1908-JD-288 (“Cause No. JD-288”) alleging that C.H. committed what

      would be Class A misdemeanor conversion and Class A misdemeanor resisting

      law enforcement if committed by an adult. Following a September 30, 2019,

      factfinding hearing, C.H. was found to be delinquent for what would be

      resisting law enforcement if committed by an adult. On November 12, 2019, a

      hearing was held regarding the disposition of Cause No. JD-288 and the

      modification of Cause Nos. JD-34, JD-93, JD-95, and JD-96. At the conclusion

      of the hearing, the juvenile court ordered C.H. to be placed in the DOC.



                                 Discussion and Decision
[5]   C.H. contends that the juvenile court abused its discretion by ordering

      placement in the DOC.


              The specific disposition of a delinquent is within the juvenile
              court’s discretion, to be guided by the following considerations:
              the safety of the community, the best interests of the child, the
              least restrictive alternative, family autonomy and life, freedom of
              the child, and the freedom and participation of the parent,
              guardian, or custodian. We reverse only for an abuse of
              discretion, namely a decision that is clearly against the logic and
              effect of the facts and circumstances before the court, or the
              reasonable, probable, and actual deductions to be drawn
              therefrom.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020   Page 4 of 6
      K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006) (cleaned up).


[6]   Specifically, C.H. asserts that the juvenile court abused its discretion in failing

      to order a more rehabilitative placement for him before ordering DOC

      placement. We conclude, however, that the juvenile court’s decision was

      reasonable given the facts and circumstances before it. First, the juvenile court

      had already attempted to provide C.H. with less-severe alternatives through

      strict and formal probation, a day-reporting program, and home detention. Not

      only had C.H. had myriad unexcused absences while in the day-reporting

      program, but he had also been disrespectful to staff, disruptive to the class, and

      behaved inappropriately when he attended. While on home detention, C.H.

      had had multiple location violations. Put another way, C.H. had been given

      ample opportunities to prove that he could follow the rules of society under

      less-restrictive placements but had failed. Moreover, the circumstances of C.H’s

      delinquent behavior became more egregious over time. While C.H.’s theft of

      multiple credit cards and subsequent purchases of nearly $2500.00 worth of

      items are by no means trivial, the circumstances pale in comparison to the

      circumstances of his most recent act. In Cause No. JD-288, C.H. defied the

      orders of law enforcement to the point that a SWAT team had to gas the

      residence in order to apprehend him. We are also concerned that C.H. was

      found at a residence known by law enforcement to be frequented by juveniles

      wanted on felony-arrest warrants for armed robbery and attempted murder, one

      of whom was also present at the residence the same day as C.H. Finally, the




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020   Page 5 of 6
      juvenile court considered less-restrictive placements but believed they would not

      be effective, stating,


              What is more important to me is that we now have five
              delinquency cases in the span of about eight months. This last
              offense would only have been a misdemeanor if committed by an
              adult. But I do find that it is by misdemeanor standards
              extraordinarily aggravated. It demonstrates a profound disrespect
              for authority and a complete failure to be restrained by anyone
              from what [C.H.] feels like doing at the moment. And that would
              give me pause about less restrictive options if this were his first
              offense and it isn’t. This most recent case is his ninth delinquency
              referral. And as I say, five delinquency cases in about eight
              months. So certainly, I recognize the obligation to impose the
              least restrictive option. But it is clear that those less restrictive
              options require a little bit of cooperation from [C.H.] which is not
              going to be present and therefore is going to be a waste and more
              importantly a danger to the community.


      Tr. Vol. II pp. 59–60. Given the record, we agree with the juvenile court and

      therefore C.H. has failed to establish that the juvenile court abused its discretion

      by ordering that he be placed in the DOC.


[7]   The judgment of the juvenile court is affirmed.


      Baker, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2916| June 10, 2020   Page 6 of 6